UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4466


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARIO ALBERTO TORRES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:07-cr-00028-LHT-1)


Submitted:    February 26, 2009             Decided:   March 23, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Raquel K. Wilson, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Asheville, North Carolina, for
Appellant. Gretchen C. F. Shappert, United States Attorney,
Charlotte, North Carolina; Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mario Alberto Torres pled guilty, pursuant to a plea

agreement,    to     one    count    of    distributing       methamphetamine,       in

violation     of    21     U.S.C.    §    841(a)(1),       (b)(1)(B)(viii)       (2006)

(“Count One”), and one count of possession of a firearm during a

drug     trafficking            crime,     in    violation           of   18     U.S.C.

§ 924(c)(1)(A)(i)          (2006)    (“Count     Two”).        The    district    court

sentenced Torres to a total of 120 months’ imprisonment.                         Torres

timely appealed.           On appeal, Torres alleges that the district

court erred in finding a sufficient factual basis to support his

guilty plea to Count Two.

             Before a court may enter judgment on a guilty plea, it

must find a factual basis to support the plea.                       Fed. R. Crim. P.

11(b)(3).     The district court “may conclude that a factual basis

exists   from      anything       that    appears    on    the   record.”        United

States v. Mastrapa, 509 F.3d 652, 660 (4th Cir. 2007) (internal

quotation marks and citation omitted).                    A “stipulated recitation

of   facts   alone       [is]    sufficient     to   support     a    plea.”     United

States v. Wilson, 81 F.3d 1300, 1308 (4th Cir. 1996).                          In order

to find a factual basis, the court need not establish that a

jury would find the defendant guilty or even that the defendant

is guilty by a preponderance of the evidence.                         The court must

determine only “that the conduct to which the defendant admits

is in fact an offense under the statutory provision under which

                                            2
he is pleading guilty.”                 United States v. Carr, 271 F.3d 172,

178-79     n.6      (4th    Cir.       2001)    (internal           quotation     marks    and

citation omitted) (interpreting an earlier version of Rule 11).

This court reviews “the district court’s finding of a factual

basis for abuse of discretion, and [the court] ‘will not find an

abuse    of      discretion      so     long       as   the     district        court     could

reasonably have determined that there was a sufficient factual

basis    based      on     the   record       before        it.’”       United    States    v.

Ketchum, 550 F.3d 363, 367 (4th Cir. 2008) (citing Mastrapa, 509
F.3d at 660.)

              To prove a violation § 924(c)(1) the Government must

establish: 1) that the Defendant committed a crime of violence

or drug trafficking offense; 2) that during the commission of

that offense the Defendant knowingly either used or carried a

firearm,      or    possessed      a    firearm;        and    3)    that   the    Defendant

either     used      or    carried      the     firearm        “in     relation     to,”    or

possessed the firearm “in furtherance of” the drug trafficking

offense.       See 18 U.S.C. § 924(c)(1)(A).                         Contrary to Torres’

contention, the evidence supports a finding that he sold the

firearm in relation to the narcotics transaction.                                 See United

States v. Lipford, 203 F.3d 259 (4th Cir. 2000).                            Our review of

the record leads us to conclude that the district court did not

abuse    its       discretion      in    finding        a     factual    basis     supported

Torres’ guilty plea to Count Two.

                                               3
           We therefore affirm the district court’s judgment.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    4